Citation Nr: 0715132	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty for training (ADT) with the Army 
National Guard from January 1974 through September 1974, and 
had active military service from October 1974 to March 1994, 
when he retired with more than 20 years of active service, as 
well as several months of inactive service, according to his 
DD214.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board Remanded the appeal in 
January 2004 and in September 2004.  

In May 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's service medical records, and all post-
service clinical records prior to 2001, more than six years 
after the veteran's service discharge, are devoid of evidence 
of a diagnosis of diabetes mellitus or of any findings 
consistent with diabetes.

2.  The preponderance of the medical evidence is unfavorable 
to the veteran's claim.


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that diabetes mellitus diagnosed 
following his service discharge was first manifested in 
service or soon thereafter.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Soon after the veteran's October 2001 claim was submitted, 
the RO issued a November 2001 letter which advised the 
veteran of the actions VA would take to assist him to develop 
the claim, and advised the veteran of the evidence required 
to substantiate the claim, including notice to the veteran of 
the criteria for service connection.  The RO advised the 
veteran to tell VA about any additional evidence the veteran 
wanted VA to obtain, and advised the veteran to submit 
evidence on his own behalf, including such evidence as 
statements from individuals, advised him that he could submit 
his own statements to describe evidence supporting his claim, 
and advised the veteran that it was his responsibility to 
support his claim with evidence.  This notice was sufficient 
to advise the veteran to submit evidence in his possession.  
The veteran responded to this notice by identifying relevant 
clinical records and by submitting a statement on his own 
behalf.

The Board finds that the November 2001 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim addressed in this appeal was adjudicated in 
February 2002, so the notice provided meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), at a 
time prior to any adverse adjudication.  

After the November 2001 notice was issued, the veteran was 
notified of the complete text of 38 C.F.R. § 3.159, as 
amended to incorporate the provisions of the VCAA, in a 
November 2002 statement of the case (SOC).  Following the 
Board's remand of the claim in September 2004, another letter 
which advised the veteran of the provisions of the VCAA was 
issued in September 2004.  The claim was thereafter 
adjudicated in January 2007.  Therefore, if there was any 
defect in the content or timing of the initial notice of the 
provisions of the VCAA, that defect was thereafter cured by 
issuance of the September 2004 notice, since the claim was 
thereafter readjudicated.  Id. 

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained.  Requests for additional service medical records, 
including the separation examination the veteran contended he 
had seen, have been sent.  In particular, following the 
Board's September 2004 Remand, the RO sent a specific request 
to the National Personnel Records Center (NPRC) requesting a 
search for the veteran's service separation examination.  In 
February 2005, NPRC indicated that no separation examination 
could be located, and the veteran has been so advised.  

VA examinations have been conducted.  All development 
directed in the Board's two Remands has been conducted.  The 
veteran has testified before the Board.  All identified 
records have been requested.  The veteran has not identified 
any additional evidence.  Complete development has been 
conducted.  

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, and appellate review at 
this time does not result in any prejudice to the veteran.

To the extent that the veteran was not notified of law and 
regulations governing assignment of a disability rating or an 
effective date following a grant of service connection, any 
failure in this regard is moot, since the claim for service 
connection has been denied. The requirements of the VCAA have 
been satisfied, and appellate review may proceed.

Claim for service connection for diabetes 

Law and regulations governing benefits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
honorable active service, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such within the presumption 
period under 38 C.F.R. § 3.307, and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Diabetes mellitus is defined by regulation as a 
chronic disease for which service connection may be granted 
if it appears to a compensable degree within a one-year 
presumptive period following a veteran's service discharge.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are devoid of diagnosis 
of diabetes mellitus.  Periodic examinations conducted in 
1977, 1979, and April 1992 reflect that there was no albumin 
or sugar in the veteran's urine.  Examination of the 
veteran's blood in 1990 disclosed blood glucose of 90 
milligrams/deciliter (mg/dL).  Other service medical records 
are devoid of relevant information.  No separation 
examination is associated with the claims file.  

VA examination was conducted in June 1994, approximately 3 
months after the veteran's service separation. That 
examination is devoid of relevant evidence.  VA examination 
of the veteran's blood conducted in June 1995, about 15 
months after the veteran's service discharge, disclosed 95 
mg/dL of glucose, where the specified reference normal range 
of 75 to 110 mg/dL.  Examination of the urine was also 
negative for glucose.  

In May 1997, the veteran asked for examination to determine 
if he had diabetes, noting the family history.  He described 
complaints of tingling and numbness in his hands.  A possible 
diagnosis of carpal tunnel syndrome (CTS) was noted.  July 
1997 examination of the blood disclosed 86 mg/dL of glucose, 
with a specified reference normal range of 75 to 110 mg/dL.  
Examination of the urine was again negative for glucose.  
Laboratory examinations in 1999 and 2000 disclosed glucose 
levels of 112 and 111 mg/dL, respectively.  The veteran was 
advised in June 2000 that his glucose level was "high."

On VA examination conducted in March 2004, the examiner, 
after reviewing the service medical records, concluded that 
it was less than likely that the veteran's complaints of 
tremulousness and tiredness, and tingling in service were 
manifestations of onset of diabetes.

In February 2005, a VA examiner stated that the veteran's 
non-specific symptoms of tremulousness and tiredness "could 
have" been due to reactive hypoglycemia, which "could be" 
related to "pre-diabetes."  

The veteran's service medical records are unfavorable to the 
claim, since examinations of the blood and urine were 
negative for any abnormality of glucose levels.  VA 
examination conducted at approximately 18 months and 3 years 
after the veteran's service discharge were entirely negative 
for diagnosis of diabetes, and examinations diagnostic of 
glucose levels disclosed no abnormality.  The veteran's blood 
glucose level first exceeded the normal reference range, 
specified as 75 to 110 mg/dL, in 1999, when a glucose level 
of 111 mg/dL was noted, approximately 5 years after the 
veteran's service discharge.  A formal diagnosis of diabetes 
mellitus was not assigned until 2001, more than seven years 
after the veteran's service discharge.  Because no 
abnormality of glucose in the blood or urine was found in 
service or within one year following the veteran's service 
discharge, this evidence is entirely unfavorable to the 
veteran's claim.  

The March 2004 opinion provided on VA examination that it was 
less than likely that the veteran's complaints of 
tremulousness and tiredness, and tingling in service were 
manifestations of onset of diabetes is likewise unfavorable 
to the veteran's claim.

The only evidence favorable to the veteran's claim, other 
than lay statements provided by the veteran, is the February 
2005 opinion that the veteran's non-specific symptoms of 
tremulousness and tiredness "could have" been a reactive 
hypoglycemia, which, if present, "could be" related to 
"pre-diabetes."  A medical opinion which expresses a link 
between a current disorder and the veteran's military service 
in terms of "could'' implies that the link "may or may not" 
be present, and is too speculative to establish a medical 
nexus for purposes of service connection under the laws 
governing VA benefits.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative to establish nexus 

In this case, the opinion expresses a double speculation.  
First, the VA examiner speculates that certain symptoms, 
which are specifically described by the examiner as "non-
specific," "could," that is, might or might not, be due to 
reactive hypoglycemia.  The examiner then further speculates 
whether the reactive hypoglycemia, if present, "could be" 
related to "pre-diabetes."  Service connection may not be 
based on a resort to speculation or a remote possibility.  
See 38 C.F.R. § 3.102); Morris v. West, 13 Vet. App. 94 
(1999) (statement that veteran was "possibly" suffering from 
schizophrenia deemed speculative).  

The speculative February 2005 opinion, which, in essence, 
merely states that certain non-specific symptoms manifested 
during the veteran's military service might or might not have 
been a manifestation which might or might not be related to a 
current diagnosis of diabetes mellitus, is not probative to 
substantiate the veteran's claim for service connection for 
diabetes mellitus.  This opinion, which is the only medical 
evidence of record which is favorable in any way to the 
veteran's claim for service connection for diabetes, is not 
probative or persuasive.

The only other favorable evidence of record is the veteran's 
expressed lay belief that his diabetes was manifested in 
service.  When a proposition to be proven turns on a medical 
question, such as the diagnosis of symptoms or the etiology 
of a current disorder, then evidence proceeding from a 
medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (a lay person is not 
competent to diagnose a current disability or opine as to its 
etiology).  The veteran's lay belief is not competent medical 
evidence to establish when diabetes was first manifested. 

After considering the weight and persuasive value of the 
favorable evidence in comparison to the weight and persuasive 
value of the evidence unfavorable to the veteran, the Board 
concludes that the evidence unfavorable to the claim 
outweighs the favorable evidence.  Because the examiner who 
provided the February 2005 medical opinion provided only a 
speculative link between a current diagnosis of diabetes and 
a possibility that symptoms manifested during the veteran's 
service might have been manifestations of "pre-diabetes," 
during the veteran's service, the requirement that medical 
evidence link the veteran's service to a current disorder has 
not been satisfied, and the veteran does not meet the 
criteria for service connection on this basis.  The Board has 
also considered whether diabetes may be presumed service-
connected.  However, since the presumption applies only to 
diabetes, and not to "pre-diabetes," and since post-service 
clinical evidence establishes that diabetes was not present 
in 1997, three years following the veteran's service 
discharge, no criterion for presumptive service connection 
has been met.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The preponderance of the evidence is against the 
claim.

Since the evidence preponderates against the claim, the 
evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result for the 
veteran.  The claim of entitlement to service connection for 
diabetes mellitus must be denied.


ORDER

The appeal for service connection for diabetes mellitus is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


